DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Regarding the argument that combination of Iwano et al (US Patent 6,334,757 B1) and Rashid et al. (GB 2471152 A) is improper is not persuasive.
 Iwano et al. discloses multiple embodiments of wicket gates (3) as shown in Figs. 5, 10, 13, 15, 17, 19 all with the trailing edges mating with the leading edges of neighboring guide vanes as the water turbine could be periodically shut down (Col. 8:25-33).
 Rashid et al. teaches in paragraph [0012], “Fig. 1, illustrates an exemplary turbomachine, specifically, a turbine 10, which may be a steam turbine, or any other turbine or expander” 
A person of ordinary skill in the art would be motivated by this teaching of Rashid et al. to attempt to use the curved guide vane profiles as shown in Rashid et al. with other types of turbines including a water turbine such as in Iwano et al., which contemplates a plurality of differing profiles that all close to shut off the flow of fluid in the water turbine.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Iwano et al. (US Patent 6,334,757 B1) in view of Rashid et al. (GB 2471152 A).
Regarding claim 13, lwano et al. discloses a guide vane (3) that is configured to form part of a wicket gate (Fig. 2) with other guide vanes (2, Fig. 2) for a pump-turbine (Fig. 2), comprising: a guide vane body (3) having opposite end faces and being pivotable about an axis of rotation (Col. 1:26-36) via a pivot (7), the guide vane body having a turbine leading edge facing a direction of turbine flow (Fig. 22) and a turbine trailing edge facing away from the direction turbine flow (Fig. 22), wherein when positioned adjacent the other guide vanes respective adjacent guide vanes are configured to contact one another along closing edges when the wicket gate is closed (Fig. 13), the closing edges being defined by contact curves of the guide vane and adjacent guide vanes (Fig. 13), the guide have has two flow-guiding surfaces (Fig. 22) positioned on opposite sides of the axis of rotation and being limited by the opposite end faces, the flow guiding surface forming different flow profiles.
However, Iwano et al. does not teach or suggest: one flow profile of said different flow profiles in a mid-span region section of the guide vane and has a larger guide vane angle toward the turbine trailing edge than other flow profiles of said different flow profiles  in a boundary area of the guide vane proximate the opposite end faces such that the one flow profile in the mid- span section of the guide vane creates a larger absolute flow angle of absolute velocity of the turbine flow at the guide vane trailing edge in a turbine direction with regard to a related circumferential component of the absolute velocity of the turbine flow than one of the other flow profiles in the boundary area such that the turbine flow in the turbine direction leaves the guide vane body in the mid-span section with a larger flow angle than the boundary area.
Rashid et al. teaches, the flow profile in the mid-span (36) section of the guide vane has a larger guide vane angle toward the turbine trailing edge than a flow profile in a boundary area of the guide vane proximate the end faces (Fig. 2, Fig. 3; shows that the guide-vane is bowed in the mid-span of the guide vane) such that the flow profile in the mid-span section of the guide vane creates a larger absolute flow angle of absolute velocity of the turbine flow at the guide vane trailing edge in turbine direction with regard to a related to a circumferential component of the absolute velocity of the turbine flow than a flow profile in the boundary area such that the turbine flow in turbine direction leaves the guide vane body in the mid-span section with a larger flow angle than in the boundary area ([0021], [0022], [0024], [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wicket gates of lwano et al. with the vane profile of Rashid et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that “The plurality of nozzle vanes are spaced circumferentially apart to channel a working fluid therebetween, and are also bowed, or curved, to create bowed wakes in the working fluid. The bowed wakes are configured to engage the rotor blades incrementally such that the effects of the periodic disruption of forces on the blades are more gradual and/or reduced.”

Regarding claim 14, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the turbine trailing edge of the guide vane is curved at least once (Rashid et al., 32, Fig. 3).

Regarding claim 15, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the closing edge of the guide vane is curved at least once (Rashid et al., 32, Fig. 3).

Regarding claim 16, the combination of Iwano et al. and Rashid et al. teach all of claim 15 as above, wherein the closing edge of the guide vane has a double curvature (Rashid et al., 41a, 41b, Fig. 3).
Regarding claim 17, the combination of lwano et al. and Rashid et al. teach all of claim 14 as above, wherein the turbine trailing edge of the guide vane has a double curvature (Rashid et al., 41a, 41b, Fig. 3).

Regarding claim 18, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the turbine trailing edge of the guide vane is curved in the mid-span section in a direction that is perpendicular to a plane defined by the axis of rotation and a connecting line between the turbine leading edge and the turbine trailing edge (Rashid et al., Fig. 3, [0024], [0025]).

Regarding claim 19, the combination of lwano et al. and Rashid et al. teach all of claim 14 as above, wherein the turbine trailing edge of the guide vane is curved in the mid-span section in a direction that is perpendicular to a plane defined by the axis of rotation and connecting line between the turbine leading edge and the turbine trailing edge (Rashid et al., Fig. 3, [0024], [0025]).

Regarding claim 20, the combination of lwano et al. and Rashid et al. teach all of claim 15 as above, wherein the turbine trailing edge of the guide vane is curved in the mid-span section in a direction that is perpendicular to a plane defined by the axis of rotation and connecting line between the turbine leading edge and the turbine trailing edge (Rashid et al., Fig. 3, [0024], [0025]).

Regarding claim 21, the combination of lwano et al. and Rashid et al. teach all of claim 18 as above, wherein the turbine trailing edge is curved in a direction of the guide vane pressure side (Rashid et al., Fig. 3 shows that the vane is curved toward the pressure side, [0025]).

Regarding claim 22, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the position of at least one of said flow profiles is rotated around a straight line (Rashid et al., A) that is disposed parallel to the axis of rotation of the guide vane (Rashid et al., Fig. 3).

Regarding claim 23, the combination of lwano et al. and Rashid et al. teach all of claim 14 as above, wherein the position of at least one of said flow profiles is rotated around a straight line (Rashid et al., A) that is disposed parallel to the axis of rotation of the guide vane (Rashid et al., Fig. 3).

Regarding claim 24, the combination of Iwano et al. and Rashid et al. teach all of claim 15 as above, wherein the position of at least one of said flow profiles is rotated around a straight line (Rashid et al., A) that is disposed parallel to the axis of rotation of the guide vane (Rashid et al., Fig. 3).

Regarding claim 25, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein a radial position of at least one of said flow profiles (Rashid et al., 41a, 41b, 40a, 40b) is misaligned in relation to a straight line (Rashid et al., A) that is disposed parallel to the axis of rotation.

Regarding claim 26, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the turbine leading edge is curved at least once (Rashid et al., 40a, 40b).

Regarding claim 27, the combination of lwano et al. and Rashid et al. teach all of claim 14 as above, wherein the turbine leading edge is curved at least once (Rashid et al., 40a, 40b).

Regarding claim 28, the combination of lwano et al. and Rashid et al. teach all of claim 15 as above, wherein the turbine leading edge is curved at least once (Rashid et al., 40a, 40b).

Regarding claim 29, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the turbine trailing edge of the guide vane is curved at least once such that the inflection point of the curve lies in the mid-span section (Rashid et al., V_2) of the guide vane.

Regarding claim 30, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, wherein the flow profiles in the respective boundary area of the guide vane are not congruent (Rashid et al., [0024]).

Regarding claim 31, the combination of lwano et al. and Rashid et al. teach all of claim 13 as above, including a reversible pump-turbine (Iwano et al., Fig. 2) with a runner (Iwano et al., 4), and a wicket gate (Iwano et al., 3) comprising a plurality of guide vanes of claim 13.

Regarding claim 32, lwano et al. discloses a guide vane (3) that is configured to form part of a wicket gate (Fig. 2) with other guide vanes (2, Fig. 2) for when installed in a pump-turbine (Fig. 2), said guide vane comprising: a guide vane body (3) having opposite end faces and being pivotable about an axis of rotation (Col. 1:26-36) via a pivot (7), the guide vane body having a turbine leading edge facing a direction of turbine flow (Fig. 22) and a turbine trailing edge facing away from the direction turbine flow (Fig. 22), wherein when positioned adjacent the other guide vanes respective adjacent guide vanes are configured to contact one another along respective closing edges when the wicket gate is closed (Fig. 13), the closing edges being defined by contact curves of adjacent guide vanes (Fig. 13), the guide vane has two flow-guiding surfaces (Fig. 22) positioned on opposite sides of the axis of rotation and being limited by the opposite end faces, the flow guiding surface forming different flow profiles.

However, Iwano et al. does not teach or suggest: one flow profile of said different flow profiles is located in a mid-span region section of the guide vane has a larger guide vane angle toward the turbine trailing edge than a flow profiles of said different flow profiles in a boundary area of the guide vane proximate the opposite end faces such that the one flow profile in the mid- span section of the guide vane creates a larger absolute flow angle of absolute velocity of the turbine flow at the guide vane trailing edge in a turbine direction with regard to a related circumferential component of the absolute velocity of the turbine flow than one of the other flow profiles in the boundary area such that the turbine flow in turbine direction leaves the guide vane body in the mid-span section with a larger flow angle than the boundary area, the turbine leading edge, the turbine trailing edge and closing edge of the guide vane are curved at least once, and the turbine trailing edge of the guide vane is curved in the mid-span section in a direction that is perpendicular to a plane defined by the axis of rotation and a connecting line between the turbine leading edge and the turbine trailing edge.
Rashid et al. teaches, the flow profile in the mid-span (36) section of the guide vane has a larger guide vane angle toward the turbine trailing edge than a flow profile in a boundary area of the guide vane proximate the end faces (Fig. 2, Fig. 3; shows that the guide-vane is bowed in the mid-span of the guide vane) such that the flow profile in the mid-span section of the guide vane creates a larger absolute flow angle of absolute velocity of the turbine flow at the guide vane trailing edge in turbine direction with regard to a related to a circumferential component of the absolute velocity of the turbine flow than a flow profile in the boundary area such that the turbine flow in turbine direction leaves the guide vane body in the mid-span section with a larger flow angle than in the boundary area ([0021], [0022], [0024], [0025]), the turbine trailing edge and the closing edge of the guide vane are curved at least once (41a, 41b), the turbine trailing edge of the guide vane is curved in the mid-span section (Fig. 3, 36) in a direction that is perpendicular to a plane defined by the axis of rotation (A) and a connecting line between the turbine leading edge and the turbine trailing edge (36), and the turbine leading edge is curved at least once (40a, 40b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wicket gates of lwano et al. with the vane profile of Rashid et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that “The plurality of nozzle vanes are spaced circumferentially apart to channel a working fluid therebetween, and are also bowed, or curved, to create bowed wakes in the working fluid. The bowed wakes are configured to engage the rotor blades incrementally such that the effects of the periodic disruption of forces on the blades are more gradual and/or reduced.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745